Terry, C. J., after stating the facts, delivered the opinion of the Court—Burnett, J., concurring.
The decision of the Court upon the competence of the juror, was directly in conflict with the-statute law, as well as the former rulings of this Court. See People v. Cottle, July Term, 1856; and People v. Stewart, January Term, 1857.
The act to regulate proceedings in criminal cases, section three hundred and forty-seven, prescribes as cause of challenge to a juror, the “having formed, or expressed an unqualified opinion that the prisoner is guilty or not guilty of the offence charged.”
The Legislature, by this enactment, evidently designed to secure the parties charged Avith crime,' a fair and impartial trial before an unprejudiced jury, by excluding from the panel all persons who, by reason of having formed or expressed an opinion, *362would probably feel an undue bias and be incompetent to weigh impartially the testimony, and arrive at a correct conclusion.
It is well known that there is in the minds of most men, a desire to be thought consistent, which induces them to adhere with tenacity to views once entertained, and expressed; the law has therefore wisely ordained that the life or liberty of a citizen shall not be committed to the decision of those whose prejudices and pride of opinion are enlisted against him.
In the present case the juror admitted, that at the time of his examination, he believed the prisoner guilty of the offence charged, and that it would require proof to change this opinion.
The principle of the law, founded in humanity and justice, presumes the accused to be innocent, and he is not put upon his defence, until his guilt is prima fade established by evidence; in the mind of the juror, this principle was reversed, and th'e accused was already held to be guilty, even before a single witness had testified against him.
The fact that the juror further said, that he could try the cause impartially, was entitled to no consideration; few men will admit that they have not sufficient regard for truth and justice to act impartially in any matter, however much they may feel in regard to it, and every day’s experience teaches us that no reliance is to be placed in such declarations.
BTor is the fact that the opinion of the juror was formed merely from rumor, any argument in favor of his competency. The statute excludes all who have formed or expressed an unqualified opinion upon the question of guilt, whether the opinion is formed from rumor or from the evidence, or from personal knowledge.
In fact, the rights of the accused would probably be much safer, in the hands of a' juror whose opinion had been formed from a partial knowledge of the testimony, than of one who was capable of forming and expressing a fixed and unqualified opinion in matters of such moment from mere idle rumor.
The judgment of the Court below is reversed, and a new trial ordered.